[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Judgment shall enter for the plaintiff on count one in the amount of $7000. This sum is based on the civil penalty of $250 per day pursuant to Connecticut General Statutes § 19a-206
(6)(2) for twenty-eight days from November 4, 1997. Although the nuisance continued beyond December 2, 1997, the defendants took steps to hire a septic system installer.
"Judgment shall enter for the plaintiff on count two. In recognition of the expense incurred by the defendants in installing the new septic system, the court denies the relief requested, and vacates the order of November 3, 1997, imposing $50,500 in fines.
Leheny, J.